DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 8-12, 14-15, 17-26 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 11, 12 and 14-24 of U.S. Patent No. 10,944,442.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, 11, 12 and 14-24 of U.S. Patent No. 10,944,442 cover and encompass the limitations of claims 1-5, 8-12, 14-15, 17-26 and 28 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,944,442 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1-5, 8-12, 14-15, 17-26 . 
Regarding claims 1, 5, 8 and 12 of the instant application, claim 1 of the U.S. Patent No. 10,944,442 covers and encompasses all subject matter claimed.
Regarding claims 2 and 9 of the instant application, claim 2 of the U.S. Patent No. 10,944,442 covers and encompasses all subject matter claimed.
Regarding claims 3 and 10 of the instant application, claim 3 of the U.S. Patent No. 10,944,442 covers and encompasses all subject matter claimed.
Regarding claims 4 and 11 of the instant application, claim 4 of the U.S. Patent No. 10,944,442 covers and encompasses all subject matter claimed.
Regarding claims 14-15 of the instant application, claims 11-12 of the U.S. Patent No. 10,944,442 covers and encompasses, respectively, all subject matter claimed.
Regarding claims 17-26 and 28 of the instant application, claims 14-24 of the U.S. Patent No. 10,944,442 covers and encompasses, respectively, all subject matter claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dent (US 5,619,503).
Regarding independent claim 14, Dent, as shown in figure 9, teaches a receiver included in a communications system, the receiver comprising: a channel extractor configured to segregate a received signal comprising a single channel including a plurality of data signals into a plurality of channel signals, wherein the plurality of channel signals includes a plurality of data signals, each channel of the plurality of channels including more than one data signal of the plurality of data signals (CHANNEL FILTERS); and a plurality of decoders electrically coupled to the channel extractor and configured to decode each of the plurality of channel signals into a respective plurality of decoded data beam portions (650 and 660). See also col. 10, lines 17-59.
Regarding dependent claim 19, Dent further teaches wherein the communications system comprises a satellite communications system, and wherein the receiver is included in any of a satellite, a user terminal associated with a user device, a gateway, a repeater, or a communication node of the satellite communications system. See col. 1, lines 8-12.
Regarding dependent claim 20, Dent further teaches further comprising a plurality of signal paths defined by electrical components configured to process the received signal and generate the plurality of data signals in the plurality of channels, wherein the electrical components include the channel extractor, the plurality of decoders, and wherein one or more of particular signal paths of the plurality of signal paths is dynamically set to zero gain. See fig. 9 and col. 50, lines 4-8; one of the path is null to reduce interference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 5,619,503) in view of Gupta et al (US 8,260,143) or Rilling (US 7,076,228).
Regarding independent claim 8, Dent, as shown in figure 9, teaches an apparatus comprising: a radio frequency (RF) receiver section configured to receive a RF signal from an antenna, the RF signal comprising at least a portion of a plurality of data beams in a single channel (600, 610 and 620);27 76671535.2Attorney Docket No. 104270-681266a first channel separator electrically coupled with the RF receiver section and configured to generate a plurality of channel signals based on the RF signal, wherein the plurality of channel signals comprises separation of the RF signal into a plurality of channels in which each channel of the plurality of channels includes at least a portion of a respective subset of the plurality of data beams (CHANNEL FILTERS); and a plurality of decoders electrically coupled to the first channel separator and configured to decode each of the plurality of channel signals into a respective plurality of decoded data beam portions (650 and 660). See also col. 10, lines 17-59. Dent fails to teach the antenna is an antenna of a phased array antenna. However, using phased array antenna for receiving RF signals is notoriously well-known in the art of digital communications. For examples, from the same field of endeavor, Gupta or Rilling teaches using phased array antenna for receiving RF signals. See Gupta: fig. 4 and col. 23, lines 23-48 or Rilling: figs. 3, 6 and 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dent by employing the teachings as taught by Gupta or Rilling so as effectively reduce interferences. See Gupta: col. 24, lines 9-40 (“MIMO systems exploit the spatial separation of antennas operating in the 
Regarding dependent claim 12, Dent as modified by Gupta or Rilling further teaches a down converter electrically coupled to the RF receiver section and the first channel separator, wherein the down converter is configured to down convert the RF signal to a baseband frequency prior to separation of the RF signal into the plurality of channels. See Dent: fig. 9, 610.
Regarding dependent claim 13, Dent as modified by Gupta or Rilling fails to further teach wherein a bandwidth of the single channel is equal to a sum of bandwidths of the plurality of channels. However, there is no indication of how significant of the wherein clause of selecting the “bandwidth of the single channel is equal to a sum of bandwidths of the plurality of channels” as claimed. Therefore, such limitation is considered as just a matter of selecting a bandwidth for a channel and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dent as modified by Gupta or Rilling by selecting the bandwidth of a channel in order to arrive at the claimed invention. Such 
Regarding dependent claims 15-16, Dent teaches all subject matter claimed as recited in claim 14 and further teaches RF receiver including A/D converter (fig. 9, 610, A/D). Dent fails to teach the antenna is an antenna of a phased array antenna. However, using phased array antenna for receiving RF signals is notoriously well-known in the art of digital communications and phased array antenna can receive signal at multiple directions (claim 16). For examples, from the same field of endeavor, Gupta or Rilling teaches using phased array antenna for receiving RF signals. See Gupta: fig. 4 and col. 23, lines 23-48 or Rilling: figs. 3, 6 and 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dent by employing the teachings as taught by Gupta or Rilling so as effectively reduce interferences. See Gupta: col. 24, lines 9-40 (“MIMO systems exploit the spatial separation of antennas operating in the same band and having overlapping native coverage areas to extract or convey information, which can lead to a reduction in interference, increased channel information carrying capacity, or other advantages”) or Rilling: col. 2, lines 56-63 (“The purpose of the present invention is to use one adaptive array to improve the performance of two receivers by reducing interference (multipath or other interference that is shared) when the two radio signals occupy the same frequency channel, are transmitted from same antenna, received by the same antenna or antenna array, and are separable. In the present invention, interference other than multipath means interference shared by both radio signals”).
	
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 5,619,503).
Regarding dependent claims 17 and 18, Dent teaches all subject matter claimed as recited in claim 14. Dent fails to further teach wherein a bandwidth of the single channel is equal to a bandwidth of a channel of the plurality of channels (claim 17) or wherein a bandwidth of the single channel is equal to a sum of bandwidths of the plurality of channels (claim 18). However, there is no indication of how significant of the wherein clause of selecting the “bandwidth of the single channel is equal to a bandwidth of a channel of the plurality of channels” nor the “bandwidth of the single channel is equal to a sum of bandwidths of the plurality of channels” as claimed. Therefore, such limitations is considered as just a matter of selecting a bandwidth for a channel and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dent by selecting the bandwidth of a channel in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to select a particular bandwidth for a channel.


	Allowable Subject Matter
Claims 6 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Kwon et al (US 6,151,328), Shattil (US 2004/0213351), Kahrizi et al (US 2015/0188582), Sun et al (US 2016/0211998) and Park et al (US 2018/0323830) are cited because they are pertinent to receiver having phased array antenna. However, none of the cited references teaches or suggests the further arrangements as recited in claims 6 and 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636